Citation Nr: 1816468	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962 and from August 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in March 2017 and September 2017 for additional development.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for bilateral hearing loss must be remanded for additional development.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Board finds that there has not been substantial compliance with the September 2017 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The examiner cited the American College of Occupational Medicine's Noise and Hearing Conservation Committee to support the opinion that a 15 decibel shift in hearing is not significant and does not constitute hearing loss, but the examiner did not discuss the VA-sponsored study cited in the Board's remand.

The September 2017 Board remand requested that the examiner review the VA sponsored Institute of Medicine's Noise and Military Service study, and discuss why the Veteran's case is or is not distinguishable from the study's findings that slight hearing loss at a high level of Hertz in a young adult can progress greater with age to moderate hearing loss as an elderly adult, as a result of that slight loss as a young adult.  Although the examiner reasoned that the Veteran's hearing was normal at separation, the Board notes that service connection may be granted when the disability is diagnosed after service when the evidence establishes that the disability was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  Therefore, the examiner should have discussed why the Veteran's case is or is not distinguishable from the study's findings.
Thus, the Board finds that an opinion which considers the VA sponsored Noise and Military Service study, and discusses its applicability to the Veteran's situation is required to comply the September 2017 remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with a VA audiology examination with an examiner who has not previously examined him in conjunction with this claim.  The examiner must review the claims file, to include this remand, and should note that review in the report.  The examiner should review the VA sponsored Institute of Medicine's Noise and Military Service study, and note that review in the report.  The examiner should discuss whether the Veteran's case is or is not distinguishable from the study's findings that slight hearing loss at a high level of Hertz in a young adult can progress greater with age to moderate hearing loss as an elderly adult, as a result of that slight loss as a young adult.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current hearing loss is related to, caused by, or aggravated by service or noise exposure during service.  The examiner should provide a rationale to support the opinion.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

